Title: Tuesday [January 1759].
From: Adams, John
To: 


       Took a ride after Dinner to Gullivers Brook in Milton, returned home. Went over to Deacon Belchers and drank Tea, and in the Evening walked home with O. Strolled by the House down to Mr. Borlands, then back down the farm Lane as far as the Gate, then back, up the Hill, and home. Met Mr. Wibirt at the Coll’s door, went with him to his Lodgings, slept with him and spent all the next day with him, reading the Reflections on Courtship and Marriage, and afternoon the 4 Satires of John Oldham on the Jesuits, and his Satyr on a Woman who by breaking her Engagement had killed his friend, and his Bion, or Lamentation on the Death of the Earl of Rochester, a Pastoral in Imitation of the Greek of Moschus, a Piece as soft, and tender, as his Satyrs are nervous and malignant, or perhaps more properly indignant.
       The other night, the Choice of Hercules came into my mind, and left Impressions there which I hope will never be effaced nor long unheeded. I thought of writing a Fable, on the same Plan, but accommodated, by omitting some Circumstances and inserting others, to my own Case.
       Let Virtue address me—“Which, dear Youth, will you prefer? a Life of Effeminacy, Indolence and obscurity, or a Life of Industry, Temperance, and Honour? Take my Advice, rise and mount your Horse, by the Mornings dawn, and shake away amidst the great and beautiful scenes of Nature, that appear at that Time of the day, all the Crudities that are left in your stomach, and all the obstructions that are left in your Brains. Then return to your Study, and bend your whole soul to the Institutes of the Law, and the Reports of Cases, that have been adjudged by the Rules, in the Institutes. Let no trifling Diversion or amuzement or Company decoy you from your Books, i.e. let no Girl, no Gun, no Cards, no flutes, no Violins, no Dress, no Tobacco, no Laziness, decoy you from your Books. (By the Way, Laziness, Languor, Inattention, are my Bane, am too lazy to rise early and make a fire, and when my fire is made, at 10 o’clock my Passion for knowledge, fame, fortune or any good, is too languid, to make me apply with Spirit to my Books. And by Reason of my Inattention my mind is liable to be called off from Law, by a Girl, a Pipe, a Poem, a Love Letter, a Spectator, a Play, &c.) But, keep your Law Book or some Point of Law in your mind at least 6 Hours in a day. (I grow too minute and lengthy.) Labour to get distinct Ideas of Law, Right, Wrong, Justice, Equity. Search for them in your own mind, in Roman, grecian, french, English Treatises of natural, civil, common, Statute Law. Aim at an exact Knowledge of the Nature, End, and Means of Government. Compare the different forms of it with each other and each of them with their Effects on public and private Happiness. Study Seneca, Cicero, and all other good moral Writers. Study Montesque, Bolinbroke, Vinnius, &c. and all other good, civil Writers, &c.”
       Prat. There is not a Page in Flavels Works without several sentences of Latin. Yet the common People admire him. They admire his Latin as much as his English, and understand it as well.  preached the best sermon that ever I heard. It was plain common sense. But other sermons have no sense at all. They take the Parts of them out of their Concordances and connect them together Hed and Tail.
       How greatly elevated, above common People, and above Divines is this Lawyer. Is not this Vanity, littleness of mind?
       What am I doing? Shall I sleep away my whole 70 Years. No by every Thing I swear I will renounce the Contemplative, and betake myself to an active roving Life by Sea or Land, or else I will attempt some uncommon unexpected Enterprize in Law. Let me lay the Plan and arouse Spirit enough to push boldly. I swear I will push myself into Business. I will watch my Opportunity, to speak in Court, and will strike with surprize—surprize Bench, Bar, Jury, Auditors and all. Activity, Boldness, Forwardness, will draw attention. Ile not lean, with my Elbows on the Table, forever like Read, Swift, Fitch, Skinner, Story, &c. But I’le not forego the Pleasure of ranging the Woods, Climbing Cliffs, walking in fields, Meadows, by Rivers, Lakes, &c., and confine my self to a Chamber for nothing. Ile have some Boon, in Return, Exchange, fame, fortune, or something.
       Here are 2 nights, and one day and an half, spent in a softening, enervating, dissipating, series of hustling, pratling, Poetry, Love, Courtship, Marriage. During all this Time, I was seduced into the Course of unmanly Pleasures, that Vice describes to Hercules, forgetful of the glorious Promises of Fame, Immortality, and a good Conscience, which Virtue, makes to the same Hero, as Rewards of a hardy, toilsome, watchful Life, in the service of Man kind. I could reflect with more satisfaction on an equal space of Time spent in a painful Research of the Principles of Law, or a resolute attempt of the Powers of Eloquence.
       
       But where is my Attention? Is it fixed from sunrise to midnight, on grecian, roman, gallic, british Law, History, Virtue, Eloquence? I dont see clearly The objects, that I am after. They are often out of Sight. Moats, Attoms, feathers, are blown into my Eyes, and blind me. Who can see distinctly the Course he is to take, and the objects that he pursues, when in the midst of a whirl Wind of dust, straws, attoms and feathers.
       Let me make this Remark. In Parson Wibird s Company, Something is to be learned, of human Nature, human Life, Love, Court Ship, Marriage. He has spent much of his Life, from his Youth, in Conversation with young and old Persons of both sexes, maried and unmaried, and therefore has his Mind stuffed with Remarks and stories of human Virtues, and Vices, Wisdom and folly, &c. But his Opinion, out of Poetry, Love, Court ship, Mariage, Politicks, War, Beauty, Grace, Decency &c. is not very valuable. His Soul is lost, in a dronish effeminacy. Ide rather be lost in a Whirlwind of Activity, Study, Business, great and good Designs of promoting the Honour, Grandeur, Wealth, Happiness of Mankind.
       He says he has not Resolution enough to court a Woman. He wants to find one that will charm, conquer him and rouse his spirit. He is like a Turkey, retiring to Roost. She is difficult, looks at several Places, to roost on, before she fixes on any, and when she has fixed on one she stretches her Neck, squats, and changes her Posture several Times before she flies up. This Simile is pretty and humorous enough. He is benevolent, sociable, friendly, and has a pretty Imagination, Wit, some Humour but little grandeur, Strength, Penetration of mind. In short, he has an amiable and elegant, not a great mind. Paine has neither an amiable nor a great Mind. There is too much Malignance, Envy, Conceit and ostentation, in it, to be amiable, and too much Unsteadiness to be great.
       Wibirt exposes very freely to me his Disposition, the past and present state of his mind, his susceptibility of Impressions from Beauty &c., his Being amourous, and inclined to love, his Want of Resolution to Court, his Regard, fondness, for O., his Intimacy and dalliance with her &c. He has if I mistake not a good many half born Thoughts, of courting O.
      